DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/11/2022.
Claims 1, 26, and 27 have been amended. 
Claims 1-27 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-25 are drawn to a method, Claim 26 is drawn to an art of manufacturer (product), and Claim 27 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-27 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient data/sensor data associated with a medication administration, event contextual data to the administration event such as environmental, location and time, obtain medication administration data and context for other patient(s) in a vicinity and compare the events data to determine average risk related to medication administration event by the patient. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient risk based on usage of medication for which both the instant claims and the abstract idea are defined as mental process that can be performed using human mind with the aid of pencil and paper.
The independent claim 1, 26, 27 recite the limitations of: 
“access[ing] a set of medicament usage events occurring within the first geographic region during a time period, each medicament usage event detected using an medicament device, assigned a time stamp, assigned a geographic label identifying…; identify[ing] one or more regional parameters that affect medicament usage events in the first geographic region …; access[ing] a parameter value recorded during the time period for each of the one more regional parameters; input[ting] the accessed parameter values to determine how the one or more regional parameters relate to medicament usage events in a geographic region, output an expected medicament usage for patients in the first geographic region parameter values measured for one or more regional parameters during each day of a time period and each day of the time period is labeled with medicament usage data measured for the day; access[ing] an expected medicament usage for patients in a second geographic region during the time period; input[ting] the expected medicament usage for patients in the second geographic region; compare the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region; normalize the expected medicament usage for patients in the first geographic region based on the comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region; determine[ing] a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, normalize the expected medicament usage to determine a risk assessment which are steps that could be performed mentally and, therefore are Mental Processes. The claimed concept in the context of this claim encompasses the user manually the ability to observe [accessing] data generated by a source, e.g. patient sensor(s), analyze [identify and compare] the data such as comparing the data related to medication administration and associated contextual data, assess risk of the collected data, and make a decision [determine] to a risk. This abstract idea could have been performed mentally using human mind (including pen and paper) and, therefore are Mental Processes. Both the instant claims and the abstract idea are defined by a series of mental steps directed to determining a user medication usage (event) and associated contextual data (e.g. location data) to identify risk assessment related to the user.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. 
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 26, 27 recite additional elements such as “processor, sensor, memory/storage, medicament devices (inhaler)” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, server, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component (Applicant, para 33-37), see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h).
Moreover, the claim(s) recite the steps that are analyzed as additional element such as “sending…” in claim 1, 26, 27, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post extra-solution activity, See MPEP § 2106.05(g). Moreover, the machine learning and training is recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing any training (already trained) specific to what extracted as output parameters are used to train the model to perform the disclosed feature and how the model is generated, (Applicant, para 118, see also 115, 120-122). The machine learning technology models may be a process of continues learning using additional training data received from concurrent completion of human tasks. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 26, and 27 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory, sensor); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and comparing/matching). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). The machine learning algorithm described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 63, 65, 157)1.  The step “sending” as described in MPEP 2106.05(d)(II)(i) where sending (transmitting) or receiving data over a network using different communication channels amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network2, see, MPEP 2106.05(d)(II)(i) TLI Communications LLC v. AV Auto. LLC and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible

Dependent Claims 2-25 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as:
As for claims 2-8, 10-14, 16-20, and 22-25the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claim 9 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “training the function to output a metric…”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, See MPEP § 2106.05(g). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h).
As for claims 15 and 21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “server, database ” that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h).


Allowable Subject Matter
Claims 1-27 are allowed for the following reason(s):

Regarding independent claim 1, 26, and 27, none of the prior art teach or fairly suggests the limitation of “normalize the expected medicament usage for patients in the first geographic region based on the comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region”, in combination with the other limitations of the claim. In addition, none of the prior art teach or fairly suggests the limitation of “rescheduling, by the server computing system, patient records for return appointments based on at least a ranking of the numerical scores”, in combination with the other limitations of the claim. The prior art of US2016/0314256 to Su et al. (“Su”) discloses providing parameters for medicament usage in a region(s) during a determined time period and determine risk assessment for medicament usage in the region . The prior art “Feasibility of Deploying Inhaler Sensors To Identify The Impacts of Environmental Triggers And Built Environmental Factors On Asthma Short”- to J. Su et al. (“J. Su”), discloses comparing parameters between regions. The prior art US2019/0147071 to Shapiro et al. (“Shapiro”) discloses profiles for different regions and normalize a region of interest to another. However, none of the prior art teach, fairly suggests or makes obvious the limitations above of limitations as disclosed. 

Response to Amendment
Applicant's arguments filed 04/11/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(b) page 17
In light of the amended claims, the Examiner withdraws the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 page 18-19
In response to the Applicant argument that the claims as amended cannot be practically performed by a human mind which is similar to Example 39 of the USPTO's Subject Matter Eligibility Examples, Examiner disagree. The claim(s) limitations recite steps that, given their broadest reasonable interpretation, amount to a combination of Mathematical Concepts and Mental Processes. The additional elements are simply the addition of generic computer components to implement the abstract ideas and insignificant extra-solution for sending and training functionality. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. 
As for the Applicant argument that the claim(s) recited are patent eligible because it is similar to Example 39 which does not recite a judicial exception, Examiner respectfully disagree. Example 39 describes a process of training a neural network using a modified first training set to output a second training set and using the second training set to train the neural network and classify an input based upon a previous training process. Example 39 discloses expanded training set is developed by applying transformation functions on an acquired set of facial images and these transformations can include affine transformations to detect faces in distorted images while limiting the number of false positives. The system is retrained with an updated or second training set containing the false positives produced after face detection has been performed on a set of non-facial images. In contrast, the claimed training of the machine learning model provides no description of how the model is trained and generated but only recite inputs and a machine learning model that has already been trained using dataset inputs. While it is true that the claims recite a machine learning model for carrying out the claimed functions, the machine learning model is it is still recited at the “apply it” and merely invoked as a tool to implement the steps of the claim. As explained above that applying an algorithm to assess expected usage by comparing to baseline and provide an output of risk probability which is a mere mathematical calculation that can be performed by human mind with pen and paper.
Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter.

Applicant's arguments with respect to the 35 U.S.C. § 103 page 19-21
In response to the applicant argument regarding the amended features, Examiner withdraws the 103 rejection for the reasons mentioned above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626    
                                                                                                                                                                                                    
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 UTECH et al. (US 2014/0214199), [0054] [0056]; Akradi (US 2012/0191469), [0094]; Wade (US 2017/0199189) [0135];